Citation Nr: 1231838	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 2006, for the award of service connection and compensation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic recurring headaches of the muscle contraction type.

3.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1969, including service in Vietnam; and his decorations include the Combat Infantryman Badge and the Purple Heart Medal. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the RO that granted service connection for chronic recurring headaches of the muscle contraction type evaluated as 10 percent disabling effective April 29, 1992; and from a February 2007 decision of the RO that granted service connection for PTSD evaluated as 30 percent disabling effective October 13, 2006.  The Veteran timely appealed for higher initial disability ratings, and for an earlier effective date for awarding service connection and compensation for PTSD.

In February 2008, the Veteran withdrew his prior request for a hearing before RO personnel, in writing.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of higher, initial disability ratings for chronic recurring headaches of the muscle contraction type and for PTSD; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In May 2008 (prior to the promulgation of a decision in the appeal) the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an effective date earlier than October 13, 2006, for the award of service connection and compensation for PTSD, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an effective date earlier than October 13, 2006, for the award of service connection and compensation for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for an effective date earlier than October 13, 2006, for the award of service connection and compensation for PTSD.  The withdrawal was requested in writing in May 2008.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an effective date earlier than October 13, 2006, for the award of service connection and compensation for PTSD; and that claim is dismissed.


ORDER

The appeal seeking an effective date earlier than October 13, 2006, for the award of service connection and compensation for PTSD is dismissed.


REMAND

Post-Traumatic Headaches 

Service connection has been established for chronic recurring headaches of the muscle contraction type.  The RO has evaluated the Veteran's disability as initially 10 percent disabling under former Diagnostic Code 8045, which contemplates brain disease due to trauma.

Historically, the Veteran was involved in combat and sustained injuries in the back of the head, for which he was given the Purple Heart Medal.  The Veteran reported that his unit in Vietnam was ambushed for three days; and that on the second day, he received what he felt were mortar injuries in the suboccipital region.  He noticed blood coming out, and was treated by a medic.  Air evacuation was attempted, but failed due to combat intensity.  The Veteran was kept in observation for three days, and then returned to active duty.  He recalled having headaches on and off since then-described as a compressing band around the head, including the occipital region.  

During the course of this appeal, VA revised the criteria for evaluation of residuals of traumatic brain injury, effective on October 23, 2008 (see 73 Fed. Reg. 54693-54708 (September 23, 2008)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2011); 38 C.F.R. § 3.114.  

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Here, computed tomography of the Veteran's head revealed mild brain atrophy and mild nasal septum deviation in September 2005.  In September 2007, the Veteran described weekly headaches during the past 12 months; and that most attacks were prostrating, and lasted for hours.  At that time the examiner noted that the Veteran had a mild drooling speech, and found both moderate and severe effects on the Veteran's usual daily activities during the acute prostrating episodes.  In June 2008, a VA examiner noted that the Veteran's post-traumatic headaches had worsened; the Veteran then described weekly headaches during the past 12 months-most of which were prostrating, and lasted from one-to-two days.  In May 2009, the Veteran was assessed with migraine headaches.  Since then, the Veteran has described a worsening of headache pain.

Accordingly, the Board finds that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


PTSD

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected PTSD in June 2008.  At that time the Veteran reported recurrent distressing dreams of traumatic events, persistent avoidance of stimuli associated with trauma, difficulty falling or staying asleep, and an exaggerated startle response.  The examiner noted that the Veteran retired in 2002, after working 30 years as a postman.  The examiner also noted that the Veteran exhibited moderate symptoms of PTSD, to include depressed or anxious mood; irritability; insomnia; nightmares; and avoidance.  The examiner found moderate occupational dysfunctioning, but no social dysfunctioning in the Veteran's close group.  A global assessment of functioning (GAF) score of 66 was assigned.

Since then, the Veteran described a worsening of PTSD symptoms; and stated that he was unable to work due to service-connected disabilities, including PTSD.  VA treatment records, dated in 2010 and 2011, show assigned GAF scores of 45.

Accordingly, the Board finds that a new VA examination, with more contemporaneous medical findings, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for PTSD, rated currently as 30 percent disabling; for chronic recurring headaches of the muscle contraction type, to include migraines, rated as 10 percent disabling; for diabetes mellitus with nephropathy and erectile dysfunction, rated as 20 percent disabling; and for residuals of adenocarcinoma of prostate, rated as 20 percent disabling.  The combined disability rating, currently, is 60 percent, and does not meet the percentage standards required for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked full-time in 2002 as a postman.  He completed 2 years of college, and had no other additional training.

VA has the duty to supplement the record by obtaining an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran appropriate VA examination(s), for evaluation of the service-connected post-traumatic headaches.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  The examiner(s) should identify, and provide an assessment of the current nature and severity of all residuals of post-traumatic headaches, consistent with the revised schedular criteria for evaluating residuals of traumatic brain injury.  

The examiner(s) should specifically address the degree to which the post-traumatic headaches are manifested by facets of cognitive impairment-including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

The examiner(s) should identify all comorbid physical, neurological, or mental disorder(s) (other than PTSD, for which a separate rating has been assigned); and state whether any such comorbid disorder identified is shown to be caused by the Veteran's post-traumatic headaches.  If not, then, with respect to each comorbid disorder identified, the examiner(s) should attempt to distinguish any symptoms and impairment attributable to such comorbid disorder from identified residuals of post-traumatic headaches.  If the manifestations cannot clearly be distinguished, the examiner(s) should clearly so state.

The examiner(s) should render specific findings as to the frequency and severity of the Veteran's headaches-specifically indicating whether the Veteran suffers very frequent, completely prostrating attacks productive of severe economic inadaptability; characteristic prostrating attacks occurring on average once a month; characteristic prostrating attacks averaging one in two months; or less frequent attacks.

The examiner(s) should also specifically indicate whether there is multi-infarct dementia associated with brain trauma.

The examiner(s) should render specific findings as to the impact of the identified residuals of post-traumatic headaches on the Veteran's ability to work.  The examiner(s) should set forth a rationale for the conclusions reached.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner(s) furnish the requested data.

2.  Accord the Veteran appropriate VA examination(s), for evaluation of the service-connected PTSD and his employability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner(s) should render a multi-axial diagnosis, including assignment of a GAF scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner(s) should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner(s) should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

The examiner(s) should also interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD; chronic recurring headaches of the muscle contraction type, to include migraines; diabetes mellitus with nephropathy and erectile dysfunction; and residuals of adenocarcinoma of prostate, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner(s) furnish the requested data.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


